People v Ayrhart (2020 NY Slip Op 04106)





People v Ayrhart


2020 NY Slip Op 04106


Decided on July 17, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 17, 2020

PRESENT: SMITH, J.P., CARNI, TROUTMAN, WINSLOW, AND DEJOSEPH, JJ. (Filed July 17, 2020.)


MOTION NO. (1516/90) KA 90-01576.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vHARRY AYRHART, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.